 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 1 of 12 PageID #: 3192



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON

UNITED STATES OF AMERICA

                 Respondent,

v.                                           CRIMINAL NO: 3:18-cr-00070-1
                                             CIVIL NO: 3:20-cv-109

WILLIE VERDELL PETERSON
     also known as “Chill”

                 Movant.

       UNITED STATES RESPONSE TO WILLIE VERDELL PETERSON’S
               MOTION PURSUANT TO 28 U.S.C. § 2255

     The    United   States   of   America,         by   Stephanie   S.     Taylor,

Assistant United States Attorney for the Southern District of West

Virginia,   respectfully      requests       that    this   Court    deny    Willie

Verdell Peterson’s (“defendant’s”) Motion to Vacate, Set Aside, or

Correct Sentence pursuant to 28 U.S.C. § 2255 (“Motion” or “§ 2255

Motion”). Based upon the record and pertinent case law, the Motion

has no merit because defendant received the assistance of an

effective and capable lawyer during all relevant stages.                       His

Motion should therefore be denied.

I.   PROCEDURAL HISTORY

     A.     The Plea and Sentencing

     Defendant   was   charged     in    a    single-count     indictment      with

conspiracy to distribute 100 grams or more of heroin and fentanyl

returned on April 3, 2018. The indictment charged Defendant, and
 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 2 of 12 PageID #: 3193



fourteen additional co-defendants, with conspiracy to distribute

heroin and fentanyl in violation of 21 U.S.C. § 846.              Defendant

and   his   brother,   co-defendant      Manget   Brown   Peterson,     were

specifically charged with conspiracy to distribute 100 grams or

more of heroin.    That count carried a statutory maximum sentence

of imprisonment of 40 years.

      On August 28, 2018, Defendant entered a plea of guilty to the

indictment pursuant to a written plea agreement.          During the plea

hearing, defense counsel summarized on the record the terms of the

plea agreement.    The Court carefully inquired of Defendant if he

understood the plea agreement, the maximum sentence to which he

was exposed under the agreement, and the various constitutional,

trial, and appellate rights waived by his plea of guilty and the

terms of the agreement. The Court determined that Defendant entered

his plea freely and voluntarily, and that it was supported by an

independent factual basis.

      On February 6, 2019, the district court held a sentencing

hearing. The Court found that Defendant’s total offense level was

27, with a Criminal History Category III.         After fully considering

the advisory guidelines and the sentencing factors enumerated in

18 U.S.C. § 3553(a), the court sentenced Defendant to the custody




                                     2
 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 3 of 12 PageID #: 3194



of the Bureau of Prisons for a 97-month term of imprisonment –

well below the statutory maximum of 40 years.

       B.    Post-Conviction Procedural Posture

       Defendant did not appeal his sentence to the Fourth Circuit

Court of Appeals. On February 6, 2020, Defendant filed the instant

§ 2255 motion, alleging ineffective assistance of his counsel, R.

Lee Booten II (“Mr. Booten”). This Court ordered Mr. Booten to

file an affidavit responding to defendant’s specific claims of

ineffective assistance of counsel. This Court further directed the

United States to answer the instant motion. Mr. Booten filed an

Affidavit. ECF 701.

II.    STANDARD OF REVIEW UNDER 28 U.S.C. § 2255

       A 28 U.S.C. § 2255 motion is a collateral attack on a

conviction and sentence imposed in a separate proceeding. Wall v.

Kholi, 562 U.S. 545, 551-52 (2011).              To succeed, a defendant must

prove that his conviction or sentence was imposed in violation of

the laws or Constitution of the United States . . . or the sentence

was otherwise subject to collateral attack. 28 U.S.C. § 2255.

       The   United    States      Supreme   Court   clearly    set   forth   the

benchmark       standard     for   addressing     ineffective   assistance       of

counsel claims in Strickland v. Washington, 466 U.S. 668 (1984).

To    sustain    a   claim    of   ineffective    assistance    of    counsel,    a


                                         3
 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 4 of 12 PageID #: 3195



defendant must satisfy the two-pronged Strickland test.                If a

defendant has not satisfied the first prong of the Strickland test,

the court need not inquire whether he or she has satisfied the

second prong. Strickland, 466 U.S. at 697. Accord United States v.

Galloway, 749 F.3d 238 (4th Cir. 2014); United States v. Terry,

366 F.3d 312, 314 (4th Cir. 2004).

       The   first     prong   of    Strickland   relates   to    counsel’s

performance and whether it was professionally competent.                  It

requires a defendant to show that counsel's representation fell

below an objective standard of reasonableness. Strickland, 466

U.S.    at   687-88.      Scrutiny    of   attorney   conduct    is   highly

deferential, and there is a strong presumption that counsel's

conduct falls within the wide range of reasonable professional

assistance. Strickland at 689; Matthews v. Evatt, 105 F.3d 907,

919 (4th Cir. 1997).       The defendant bears the burden of rebutting

this presumption. Fields v. Att’y Gen. of Md., 956 F.2d 1290, 1297

(4th Cir. 1992).

       If a defendant has not satisfied the first prong of the

Strickland test, the court does not need to inquire whether he or

she has satisfied the second prong. Strickland, 466 U.S. at 697.

Under the second prong, a defendant must show that counsel's

deficient representation was prejudicial. Id. at 692. To establish


                                       4
    Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 5 of 12 PageID #: 3196



prejudice, a defendant must show that there is a “reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.” Id. at 694.

A    “reasonable       probability”     is       a   “probability    sufficient       to

undermine       confidence   in   the    outcome.”        Id.      This    requires    a

defendant to produce something more than conclusory statements.

See United States v. Tipton, 90 F.3d 861, 876 (4th Cir. 1996).

        In sum, judicial inquiry is highly deferential, focusing on

whether defense counsel’s representation “amounted to incompetence

under prevailing professional norms, not whether it deviated from

best practices or most common custom.” Harrington v. Richter, 562

U.S. 86, 88 (2011) (internal quotations omitted).

III. ANALYSIS

        Here,     it    is   clear      Mr.          Booten     provided    effective

representation to defendant at all pertinent stages – during plea

negotiations, the presentence investigation, and at sentencing.

Defendant’s motion is simply based upon his dissatisfaction with

his sentence rather than any meritorious ground.

        The record clearly reflects effective representation where

Mr. Booten spent significant time preparing and, in fact, filed

various pre-trial motions, including a motion to suppress, and a

sentencing memorandum requesting a downward variance for being a


                                             5
 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 6 of 12 PageID #: 3197



minimal participant in the conspiracy.         The Court should therefore

deny his motion.

     Defendant asserts various claims regarding his plea agreement

and negotiations, namely, that Mr. Booten did not file a motion to

suppress, that Mr. Booten told defendant to stipulate to relevant

conduct,   that   Mr.   Booten   failed   to   object   to   the   two-level

possession of a firearm enhancement, and that Mr. Booten did not

file an appeal.

     A.    Defendant fails to show ineffective assistance when the
           Court applied the correct guideline range/offense level.

     Defendant’s claims do not establish deficient performance,

and even, arguendo, if the claims did, defendant cannot show

prejudice.    As to defendant’s argument that Mr. Booten did not

file a motion to suppress in his case, Mr. Booten stated in his

Affidavit, “[c]ounsel did in fact file a motion to suppress search

warrants contrary to petitioner’s statement set forth in Ground

One, as found in Document 324 in petitioner’s criminal action filed

on July 27, 2018.” Affidavit at 1.

     Mr. Booten filed six pre-trial motions.            ECF 324, 329, 330,

363, 365, and 366.       The motion to suppress search warrants was

never argued before the Court because the defendant signed a plea

agreement on August 11, 2018.       ECF 444.    Defendant pled guilty to

the Indictment on August 28, 2018.        ECF 443.   Based on defendant’s
                                     6
 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 7 of 12 PageID #: 3198



guilty plea, the Court denied the motion to suppress as being moot.

ECF 445.    By pleading guilty freely and voluntarily, Defendant

waived his right to present the motion to suppress.

     Defendant    claims    Mr.     Booten     was   ineffective    because   he

advised him to stipulate to 195 grams of fentanyl as relevant

conduct that was seized from co-defendant Miller and promised him

if he did he would get a departure for being a minimal participant.

Mr. Booten states that “[c]ounsel never promised that petitioner

would receive a departure for being a minimal participant in the

alleged conspiracy, however, counsel did argue for a downward

variance for being a minor or minimal participant.”                Affidavit at

2.

     Defendant’s    total    drug     weight     for   calculating     relevant

conduct was agreed to as part of the plea agreement.                  Defendant

agreed to a detailed Stipulation of Facts which laid out the

relevant conduct attributable to him, which included the 195 grams

of fentanyl, as evidenced by his signature on August 11, 2018.

ECF 444.    In his sentencing memorandum and at the sentencing

hearing, Mr.     Booten    argued    for   a   downward   variance    based   on

defendant being a minimal participant. The Court denied the motion

for a downward variance.      ECF 602.         Defendant agreed to the total

drug weight attributable to him when he signed the plea agreement.


                                       7
 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 8 of 12 PageID #: 3199




     Defendant next states Mr. Booten should have objected to the

possession of a firearm enhancement applied pursuant to U.S.S.G.

§2D1.1 (b)(1).     However, as Mr. Booten notes in his Affidavit,

prior to sentencing, the defendant agreed to the two-level firearm

enhancement in exchange for the Government’s agreement to not argue

for the four-level aggravating role enhancement. Mr. Booten states

“[y]our petitioner is fully aware of that agreement and it greatly

benefited him in removing the possibility of a 4 Level aggravated

role enhancement.        Petitioner voiced no objections to counsel’s

handling of his sentencing hearing as shown in the transcript of

this matter.”    Affidavit at 2.

     Defendant also argues Mr. Booten was ineffective because he

did not file an appeal.         Mr. Booten filed a “Motion to Release

Selected Portions of co-defendant Magnet Peterson’s Presentence

Report” on February 13, 2019.            ECF 613.     The Court denied the

motion in an Order dated February 14, 2019.                ECF 615.      In his

Affidavit, Mr. Booten explained that the Order “fully addressed

counsel’s    concerns    of    the    possibility    of   moving    to   correct

petitioner’s sentence.”        Affidavit at 3.      Mr. Booten stated in his

Affidavit that he was “not aware of any appealable grounds, and so

advised     petitioner    of    his    opinion.       Counsel      received   no


                                        8
 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 9 of 12 PageID #: 3200



instructions from the petitioner to file a notice of appeal upon

any grounds in this matter.”          Affidavit at 3.

         Here, the defendant was aware the maximum potential penalty

to which he was exposed by virtue of the guilty plea was 40 years.

Defendant’s      sentence    was     well   within   the   guideline    range.

Therefore, even if Mr. Booten’s representation was, arguendo,

deficient,      defendant’s     arguments      do    not   establish   actual

prejudice.     Without prejudice, defendant does not meet his burden,

and his claim of ineffective assistance must fail.

         B.   Defendant fails to show ineffective assistance where he
              willfully entered a guilty plea.

         In the context of a guilty plea, the Supreme Court modified

the second prong of Strickland to “require a showing that ‘there

is   a    reasonable   probability     that,   but   for   counsel's   errors,

[defendant] would not have pleaded guilty and would have insisted

on going to trial.’” United States v. Cummings, 2013 WL 3199677,

*2 (E.D. Va. 2013) (quoting Hill v. Lockhart, 474 U.S. 52, 59

(1985)). The court must not merely rely on the claims of the

defendant in its analysis, but must make “an objective inquiry”

examining      “all    the   facts    and   circumstances     surrounding     a

defendant's plea, including the likelihood of conviction and any

potential sentencing benefit to pleading guilty.” Cummings, 2013

WL 3199677 at *9-*10.
                                        9
    Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 10 of 12 PageID #: 3201



        In addition, “‘[a] defendant's solemn declarations in open

court affirming [a plea] agreement ... ‘carry a strong presumption

of verity,’ because courts must be able to rely on the defendant's

statements made under oath during a properly conducted Rule 11

plea colloquy.” United States v. Lemaster, 403 F.3d 216, 221 (4th

Cir. 2005) (citations omitted); see also United States v. Morgan,

284 Fed. Appx. 79, 87 (4th Cir. 2008). “Thus, in the absence of

extraordinary circumstances, allegations in a § 2255 motion that

directly contradict the defendant's sworn statements made during

a     properly   conducted    Rule   11     colloquy    are    always   ‘palpably

incredible’ and ‘patently frivolous or false.’” Lemaster, 403 F.3d

at 221. Without “extraordinary circumstances, the truth of sworn

statements       made   during   a   Rule      11   colloquy   is   conclusively

established, and a district court should, without holding an

evidentiary hearing, dismiss any § 2255 motion that necessarily

relies on allegations that contradict the sworn statements.'” Id.;

Tribby v. United States, 2013 WL 12096654, *5 (E.D. Va. 2013).

        At sentencing, the Court gave defendant the opportunity to

speak on his own behalf.         Defendant had the opportunity to object

to drug amounts attributed to him, enhancements, or his alleged

dissatisfaction with defense counsel.               He did not avail himself of




                                          10
 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 11 of 12 PageID #: 3202



this opportunity and now wishes to hold defense counsel responsible

for allegations that the record simply does not support.


IV.   CONCLUSION

      Inasmuch as defendant’s motion presents no basis to disturb

his sentence through a petition for collateral review and fails to

satisfy the requirements of the statute, his motion should be

summarily dismissed.


                                   Respectfully submitted,

                                   MICHAEL B. STUART
                                   United States Attorney


                             By:
                                   /s/Stephanie S. Taylor
                                   STEPHANIE S. TAYLOR
                                   Assistant United States Attorney
                                   WV State Bar No. 9424
                                   845 Fifth Avenue
                                   Room 209
                                   Huntington, WV 25701
                                   Telephone: 304-529-5799
                                   Fax: 304-529-5545
                                   E-mail: Stephanie.taylor2@usdoj.gov




                                     11
 Case 3:18-cr-00070 Document 705 Filed 04/20/20 Page 12 of 12 PageID #: 3203



                         CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “UNITED STATES

RESPONSE TO WILLIE VERDELL PETERSON’S MOTION PURSUANT TO 28 U.S.C.

§ 2255” has been electronically filed and service has been made by

virtue of such electronic filing and by virtue of the United States

Mail on this 20th day of April, 2020, to:


                       Willie Verdell Peterson, Pro Se
                       FCI Milan
                       P.O. Box 1000
                       Milan, MI 48160




                             By:
                                   /s/Stephanie S. Taylor
                                   STEPHANIE S. TAYLOR
                                   Assistant United States Attorney
                                   WV State Bar No. 9424
                                   845 Fifth Avenue
                                   Room 209
                                   Huntington, WV 25701
                                   Telephone: 304-529-5799
                                   Fax: 304-529-5545
                                   E-mail: Stephanie.taylor2@usdoj.gov
